                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

 ART TYRONE EASTERLING                                                              PLAINTIFF

 vs.                                            CIVIL ACTION No.: 3:18-CV-490-HTW-LRA

 MISSISSIPPI CORRECTIONAL SVCS.,
 RANKIN COUNTY MISSISSIPPI
 SHERIFF BRIAN BAILEY, BARRY
 VAUGHN, RANKIN COUNTY
 MISSISSIPPI JAIL MEDICAL PERSONEL,
 and DR. MAHUMMAD ZEIN.                                                          DEFENDANTS

                ORDER ADOPTING REPORT AND RECOMMENDATION

       BEFORE THIS COURT is the Report and Recommendation of the United States

Magistrate Judge Linda Anderson [Docket no. 44]. In her Report and Recommendation, filed on

June 19, 2019, Magistrate Judge Anderson recommended that the pro se plaintiff’s complaint

[Docket no. 1] be DISMISSED because, after having been released from the custody of Rankin

County, Mississippi, plaintiff has failed to appear for various hearings and has failed to provide a

mailing address. Magistrate Judge Anderson directed the pro se plaintiff to file any objections

within fourteen (14) days. The plaintiff has failed to do so.

       Based upon the findings and recommendation contained in the Report and

Recommendation [Docket no. 44], this court finds it well-taken. Therefore, the Report and

Recommendation of the Magistrate Judge is hereby ADOPTED as the order of this court.

       Accordingly, this order hereby DISMISSES this lawsuit WITHOUT PREJUDICE and

orders that the parties are to bear their own costs.

       SO ORDERED this the 12th day of July, 2019.

                                       s/ HENRY T. WINGATE
                                       UNITED STATES DISTRICT COURT JUDGE



                                                  1
